Morton, J.
It appeared at the trial that the defendant gave to the plaintiff the note in suit, secured by a mortgage of real estate. The plaintiff indorsed the note and assigned the mortgage to Otis Norcross and others, who, upon a breach of the conditions, entered and duly sold the estate under the power contained in the mortgage. They applied the proceeds of the sale *330towards the payment of the note, and called upon the plaintiff to pay the balance, which he did, and commenced this suit to recover said balance of the defendant. These facts were not disputed, and they entitled the plaintiff to a verdict.
The defendant offered certain evidence, which she contended showed that she was prevented from bidding at the sale by the fraudulent conduct of the plaintiff; and that therefore the estate was sold for less.than its value. We need not consider whether theie was sufficient evidence of fraud on the part of the plaintiff to entitle the defendant to go to the jury for a recoupment of damages, if it had been properly pleaded. Under the answer of the defendant, this defence was not open to her. All the evidence tending to establish this defence was incompetent. The court therefore properly disregarded it, and rightly directed a verdict for the plaintiff.

Judgment on the verdict.